Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received November 29, 2021. Claims 1-4, 7, 11-12, 15-17 and 19-20 and 22-28 are currently pending in the subject application and are presently under consideration. Claims 1-4, 7, 11-12, 15-17, 19-20 and 22 have been amended as indicated at pages 2-10 of the Reply. Claims 8, 9 and 21 have been cancelled and claims 27 and 28 are new.
Applicant’s amendments to the claims are not sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action dated July 29, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 11-12, 15-17 and 19-20 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not 
Independent Claim(s) 1, 15 and 19 are directed to a system and method for connecting a patient with a selected group of friends, family, or caregivers to facilitate care of the patient. The claim(s) recite(s) “providing, interactive services regarding healthcare of a patient via a network based platform, wherein the interactive services comprise a personal health network for the patient and additional services accessible to members of the personal health network, the members comprising the patient and one or more entities; establishing the personal health network, comprising: establishing, respective accounts for the patient and the one or more entities with the network based platform based on reception of authorization information identifying the one or more entities that the patient authorizes for inclusion in the personal health network; and linking, the respective accounts; collecting, profile information for the members and associating the profile information with the respective accounts of the members, wherein the profile information for each member identifies other members of the personal health network, their roles in the personal health network, and their usage of the interactive services relative to the personal health network; retrieving, patient healthcare information regarding healthcare of the patient from a plurality of different external healthcare information sources; storing, the patient healthcare information with the profile information for the patient; and providing, the members access to the additional services and at least some of the respective member’s profile information in association with access of the network based platform via their respective accounts, including an appointment management service that comprises: retrieving appointment information for the patient regarding healthcare appointments scheduled for the patient; providing  registration to attend the healthcare appointments via their respective accounts; and notifying the members via their respective accounts regarding the healthcare appointments that are claimed and unclaimed.”
The limitations of “providing, interactive services regarding healthcare of a patient via a network based platform, wherein the interactive services comprise a personal health network for the patient and additional services accessible to members of the personal health network, the members comprising the patient and one or more entities; establishing the personal health network, comprising: establishing, respective accounts for the patient and the one or more entities with the network based platform based on ,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “memory, processor, client device, appointment claiming mechanism” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “processor” language, “generating” in the context of this claim encompasses the user manually providing profile information. Similarly, the retrieving, the patient health information from different sources, under its broadest reasonable interpretation, performance of Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, performance of Certain Methods of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people, but for the 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “memory, processor, client device, appointment claiming mechanism” to perform all of the “providing, interactive services regarding healthcare of a patient via a network based platform, wherein the interactive services comprise a personal health network for the patient and additional services accessible to members of the personal health network, the members comprising the patient and one or more entities; establishing the personal health network, comprising: establishing, respective accounts for the patient and the one or more entities with the network based platform based on reception of authorization information identifying the one or more entities that the patient authorizes for inclusion in the personal health network; and linking, the respective accounts; collecting, profile information for the members and associating the profile information with the respective accounts of the members, wherein the profile information for each member identifies other members of the personal health network, their roles in the personal health network, and their usage of the interactive services relative to the personal health network; retrieving, patient healthcare information regarding healthcare of the patient from a plurality of different external healthcare information sources; storing, the patient healthcare information with the profile information for the patient; and providing, the members access to the additional services and at least some of the respective member’s profile information in association with access of the network based platform via their respective accounts, including an appointment management service that comprises: retrieving appointment information for the patient regarding healthcare appointments scheduled for the patient; providing  registration to attend the healthcare appointments via their respective accounts; and notifying the members via their respective accounts regarding the healthcare appointments that are claimed and unclaimed” steps. The “memory, processor, client device, appointment claiming mechanism” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not 
Claim 1 has additional limitations (i.e., memory, processor, client device, appointment claiming mechanism). Claim 15 has additional limitations (i.e., memory, processor, client device, appointment claiming mechanism). Claim 19 has additional limitations (i.e., client device, appointment claiming mechanism). Looking to the specification, these components are described at a high level of generality (¶ 24; web-based networking system can be implemented using an application platform, a website platform, or other suitable network accessible platform that can be accessed by users via their respective personal computing devices (e.g., a smartphone, a tablet personal computer (PC), an laptop PC, a desktop PC, an Internet enabled television, etc.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-4, 7, 11-12, 16-17, 20 and 22-28 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a 
Claims 1-4, 7, 11-12, 15-17 and 19-20 and 22-28 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-12, 15-17 and 19-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20080172254 A1 to Rosenfeld et al. in view of Pub. No.: US 20130144646 A1 to Loncar.

As per Claim 1, Rosenfeld et al. teaches a system, comprising:
-- providing interactive services regarding healthcare of a patient via a network based platform in association with access of the network based platform using a client device, wherein the interactive services comprise a personal health network for the patient and additional services accessible to members of the personal health network, the members comprising the patient and one or more entities (see Rosenfeld et al. paragraphs 89-90; This process will be triggered by one of several criteria: 1) Interactive Healthcare Calendar (IHC) trigger 402; 2) 90 day review 404; or 3) subscriber request 406. The Interactive Healthcare Calendar (IHC) is a service provider System feature that enables subscribers to keep track of appointments with healthcare providers. The records collection process is sensitive to this calendar and will automatically cause a records request to be made after the appointment, in order to obtain updated records that were presumably created at that time. Immediately upon authorization and then again every 90 days (404), the system will send a request to each provider for every active 
-- establishing the personal health network, comprising establishing respective accounts for the patient and the one or more entities with the personal health network based platform based on reception of authorization information identifying the one or more entities that the patient authorizes for inclusion in the personal health network, and linking the respective accounts (see Rosenfeld et al. paragraphs 42, 80-81, 89-90 and 97-99; Most enrollments in system are conducted as online enrollments, using the web system. As such, the online data collection 202 is integral part of the program. This process establishes an account with Provider, which must include one or more subscribers. Multi-member accounts are also called group accounts of family accounts. When creating a group account, one of the members of that group will be designated as the primary member and will be responsible for the setup and administration of new members or family members under that account.); 
-- generating profile information for the members and associating the profile information with the respective accounts of the members, wherein the profile information for each member identifies other members of the personal health network, their roles in the personal health network, and their usage of the interactive services relative to the personal health network (see Rosenfeld et al. paragraphs 69-71 and  79-82; …upon fulfillment, the subscriber completed a DHP form 216. The Digital Health Profile (DHP) is a collection of programs that: collect primary healthcare information for a member and which are used to collect records. This information includes: General health data height weight blood type etc; Physicians name address specialty telephone and fax numbers. The Authorization is important since the service provider cannot simply request records without proof that the patient has: 1) requested them to do so; 2) is aware of and active in the request; and, 3) understands the implications according to HIPAA regulations. All authorization materials are scanned and stored electronically so that they may be used automatically by system processes during the collection process. The authorization process enables the service provider to collect records on a patient's behalf by: Collecting a dated, durable, HIPAA compliant authorization that is notarized and signed, establishing both the patient's identity and the right to collect 
-- retrieving patient healthcare information regarding healthcare of the patient from a plurality of different external healthcare information sources/systems (see Rosenfeld et al. paragraphs 80-81, 89-90 and 97-99;  The authorization process enables the service provider to collect records on a patient's behalf by: Collecting a dated, durable, HIPAA compliant authorization that is notarized and signed, establishing both the patient's identity and the right to collect records for the ensuing 12 months).
-- associating the patient healthcare information with the profile information for the patient (see Rosenfeld et al. paragraphs 80-81, 89-90 and 97-99; The Authorization Forms and Meta data 410 are the forms and data created during the authorization process and are used here to form the request itself. The patient's signature appears on the request and the authorization form is included as well. Additionally, in order to qualify for records collection, the subscriber's account must remain current (not in arrears if paid monthly) and must remain unexpired (i.e., renewed) if older than one year. The contact information for each provider is obtained (at least initially) from the digital health profile (DHP) data 412 entered by each subscriber. Subscribers may add doctors or hospitals to this list at any time. Subscribers are required to provide both postal, telephone, and fax contact information for each provider.) and 
-- providing the members access to the additional services and at least some of the respective member’s profile information in association with access of the network based platform via their respective accounts, including an appointment management service that comprises (see Rosenfeld et al. paragraphs 9-10; According to another aspect of the present principles, the method for providing a medical records service for gathering and storing medical records of a patient, includes the steps of enrolling a patient, the enrolling comprising gathering information for at least one medical service provider of the patient, receiving a records authorization to gather medical records for the patient, requesting updated medical records from at least one of the medical service providers using the received records authorization, receiving the requested updated medical records, updating the medical records of the patient with the received updated medical records, and billing a patient for the costs incurred in connection with the requesting of updated medical records.):

-- providing an appointment claiming mechanism via which the one or more entities can register to attend the healthcare appointments via their respective accounts (see Rosenfeld et al. Abstract; An interactive healthcare calendar permits a patient to enter medical appointments.); and 
-- notifying the members via their respective accounts regarding the healthcare appointments that are claimed and unclaimed (see Rosenfeld et al. paragraph 89; This process will be triggered by one of several criteria: 1) Interactive Healthcare Calendar (IHC) trigger 402; 2) 90 day review 404; or 3) subscriber request 406. The Interactive Healthcare Calendar (IHC) is a service provider System feature that enables subscribers to keep track of appointments with healthcare providers. The records collection process is sensitive to this calendar and will automatically cause a records request to be made after the appointment, in order to obtain updated records that were presumably created at that time.). Examiner interprets that enabling the subscribers to keep track of appointments with healthcare providers is a form of notification of assigned or unassigned appointments.
Rosenfeld et al. fails to explicitly teach:
-- a processor (see Loncar paragraph 48; The CPU 505, alone or in conjunction with one or more of the other elements disclosed in FIG. 5, is an illustrative processing device, computing device or processor as such terms are used within this disclosure. Read only memory (ROM) 510 and random access memory (RAM) 515 constitute illustrative memory devices (i.e., processor-readable non-transitory storage media).); and 
-- a memory that stores executable that, when executed by the processor, facilitate performance of operations (see Loncar paragraph 48; The CPU 505, alone or in conjunction with one or more of the 
Loncar teaches the CPU 505, alone or in conjunction with one or more of the other elements disclosed in FIG. 5, is an illustrative processing device, computing device or processor as such terms are used within this disclosure. Read only memory (ROM) 510 and random access memory (RAM) 515 constitute illustrative memory devices (i.e., processor-readable non-transitory storage media) (see Loncar paragraph 48).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Loncar within the systems/methods as taught by reference Rosenfeld et al. with the motivation of encouraging a patient to self-report their completed tasks in a medical treatment plan, thereby resulting in a higher level of patients completing their medical treatment plans (see Loncar paragraph 91).

As per Claim 2, Rosenfeld et al. and Loncar teach the system of claim 1, wherein the operations further comprise: 
-- generating and providing electronic notifications to the members via their respective accounts in response to retrieval of a defined type of the patient healthcare information (see Rosenfeld et al. paragraph 126; Files and Meta data are placed in the subscriber medical info vault (i.e., database and file system) and are immediately available to members. As like the other operations discussed above, the control logs 522 includes two logs: 1) Operations logs that are updated to denote the receipt and processing of the records. This affects any pending follow-up with providers to confirm record receipt; and 2) An audit trail record of the records indexing process is made and is available to the subscriber. The email notification 526 makes subscribers aware that new records are available. This email notification is sent automatically when the records are available.).
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 3, Rosenfeld et al. and Loncar teach the system of claim 1, wherein the additional services comprise a group messaging forum that comprises: 
-- receiving information from the one or more entities via their respective accounts regarding the healthcare of the patient; and posting component the information to the group messaging forum (see Rosenfeld et al. Claims 2 and 4; ..method comprising requesting updated medical records from at least one of the medical service providers; receiving the requested updated medical records; and updating the medical records of the patient with the received updated medical records, wherein the step of requesting updated medical records occurs in response to an event entered into an interactive healthcare calendar.)
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 4, Rosenfeld et al. and Loncar teach the system of claim 1, wherein the operations further comprise:
-- identifying parts of the patient healthcare information that satisfy one or more defined criteria  (see Rosenfeld et al. Claims 2 and 4, paragraph 126); 
-- posting the parts to information news feeds associated with the respective accounts of the members and their profile information based on the identifying (see Rosenfeld et al. Claims 2 and 4, paragraph 126 (e.g. email)); and
-- generating and providing electronic notifications to the members via their respective accounts in response to the posting (see Rosenfeld et al. Claims 2 and 4, paragraph 126 (e.g. email)).
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 7, Rosenfeld et al. and Loncar teach the system of claim 1, wherein the appointment management service further comprises:

--blocking other entities from claiming the healthcare appointment based on the receiving (see Rosenfeld et al. Abstract; An interactive healthcare calendar permits a patient to enter medical appointments.). Examiner interprets if an appointment slot is claimed, other entities will not be able to claim slot. 
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 11, Rosenfeld et al. and Loncar teach the system of claim 1, wherein the patient healthcare information comprises medication information regarding a medication regimen followed by the patient, and wherein the operations further comprise: generating the medication information based on reception of information from a patient device indicating when the patient has taken medication; associating the medication information with the patient account; and providing the one or more entities access to the medication information via the network based platform in association usage of their respective accounts.
Loncar teaches one or more acts under a self-reporting regimen performed by a patient where the patient reports various tasks completed related to a medical treatment plan.  Tasks may include reporting measured biometric values, reporting observed daily living values, reporting medication intake, reporting attendance to scheduled medical appointments and other related data reported to an individual healthcare account.  The patient may report the various tasks via any means of electronic communication now known or later developed, including, for example, email, voice mail, text messaging such short message services (SMS), multimedia messaging services (MMS) and the like, general packet radio service (GPRS) messages, extended messaging services (XMS) and other similar electronic communication techniques.  Compliance may be calculated as a percentage, where the number of actual self-reports is divided by the number of expected self-reports.  The expected self-reports correspond to intervals for when a patient is directed to complete a task.  For example, if a medication is prescribed to 
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 12, Rosenfeld et al. and Loncar teach the system of claim 11, wherein the operations further comprise: determining when the patient has not taken a medication according to the medication regimen; generating a notification regarding failure of the patient to take the medication according to the mediation regime based on the determining; and providing provides the notification to the members via their respective accounts.
Loncar teaches one or more acts under a self-reporting regimen performed by a patient where the patient reports various tasks completed related to a medical treatment plan.  Tasks may include reporting measured biometric values, reporting observed daily living values, reporting medication intake, reporting attendance to scheduled medical appointments and other related data reported to an individual healthcare account.  The patient may report the various tasks via any means of electronic communication now known or later developed, including, for example, email, voice mail, text messaging such short message services (SMS), multimedia messaging services (MMS) and the like, general packet radio service (GPRS) messages, extended messaging services (XMS) and other similar electronic 
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.
	Examiner interprets that if said medication in example is not reported taken 3 times in said day, medication component determines the patient has not taken medication.

As per claims 15-17, Claims 15-17 are directed to a method. Claim(s) 15-17 recite the same or substantially similar limitations as those addressed above for Claim(s) 1-4 as taught by Rosenfeld et al. and Loncar. Claim(s) 15-17 are therefore rejected for the same reasons as set forth above for Claims 1-4 respectively. 

As per claim 19, Claim 19 is directed to a non-transitory computer-readable storage medium. Claim 19 recites the same or substantially similar limitations as those addressed above for Claims 1-4 as 

As per claim 20, Rosenfeld et al. and Loncar teach the non-transitory computer-readable storage medium of claim 19, wherein the collecting further comprises: receiving activity information regarding involvement of an entity of the one or more entities in the healthcare of the patient; associating the activity information with entity profile information for the entity; and providing the members access to the activity information in association with access of the entity profile information via the network based platform using their respective accounts (see Rosenfeld et al. paragraphs 69-71 and  79-82; …upon fulfillment, the subscriber completed a DHP form 216. The Digital Health Profile (DHP) is a collection of programs that: collect primary healthcare information for a member and which are used to collect records. This information includes: General health data height weight blood type etc; Physicians name address specialty telephone and fax numbers. The Authorization is important since the service provider cannot simply request records without proof that the patient has: 1) requested them to do so; 2) is aware of and active in the request; and, 3) understands the implications according to HIPAA regulations. All authorization materials are scanned and stored electronically so that they may be used automatically by system processes during the collection process. The authorization process enables the service provider to collect records on a patient's behalf by: Collecting a dated, durable, HIPAA compliant authorization that is notarized and signed, establishing both the patient's identity and the right to collect records for the ensuing 12 months; and Collecting a signature card that can be-used for specific records requests to healthcare providers.);

As per claim 22, Rosenfeld et al. and Loncar teach the non-transitory computer-readable storage medium of claim 19, wherein the additional services comprise: generating task information regarding tasks to be performed related to the healthcare of the patient; providing a registration mechanism via the network based platform that enables the members to register to participate in the tasks in association with usage of their respective accounts; and providing the members access to registration information 
Loncar teaches one or more acts under a self-reporting regimen performed by a patient where the patient reports various tasks completed related to a medical treatment plan.  Tasks may include reporting measured biometric values, reporting observed daily living values, reporting medication intake, reporting attendance to scheduled medical appointments and other related data reported to an individual healthcare account.  The patient may report the various tasks via any means of electronic communication now known or later developed, including, for example, email, voice mail, text messaging such short message services (SMS), multimedia messaging services (MMS) and the like, general packet radio service (GPRS) messages, extended messaging services (XMS) and other similar electronic communication techniques.  Compliance may be calculated as a percentage, where the number of actual self-reports is divided by the number of expected self-reports.  The expected self-reports correspond to intervals for when a patient is directed to complete a task.  For example, if a medication is prescribed to be taken 3 times a day (e.g., at breakfast, lunch and dinner), then 3 expected self-reports for that medication are expected every day. Other examples of incentive parameters may include, but are not limited to, one way and/or two way SMS or MMS messaging information, outbound and/or inbound voice calling information, one way and/or two way email messaging information, general web access information, specific web site access permissions and/or restrictions, access permissions and/or restrictions of specific telephone numbers, short-codes, long-codes and access permissions and/or restrictions to specific phone features and functionalities such as emailing, texting, web browsing, peripheral use and/or the like.  The incentive parameters may be received from any entity, including, but not limited to, a medical services provider, a program manager, a clinician, a medical staff person and an administrator.  The program manager may generally be an entity that provides and maintains the program and services discussed herein. (see at least Loncar paragraphs 22 [i.e. attendance/appointments], 31 [i.e. register(ed/ing)] and 41 [i.e. access, entities]).
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.


The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per claims 24, Rosenfeld et al. and Loncar teach the non-transitory computer-readable storage medium of claim 20, wherein receiving the activity information comprises receiving registration information regarding registration of the entity to visit the patient via a visit management function of the network based platform, and wherein the operations further comprise:
-- providing notifications to the members regarding the registration of the entity for the visit via their respective accounts (see Loncar paragraph 29; The patient is automatically enrolled when the computing device obtains 110 the patient information.  In these embodiments, the computing device may optionally send a notification to the patient that he/she has been enrolled.).
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per claims 25, Rosenfeld et al. and Loncar teach the non-transitory computer-readable storage medium of claim 20, wherein receiving the activity information comprises receiving gift information regarding provision of a gift to the patient via a gifting function of the network based platform, and wherein the operations further comprise:
-- providing notifications to the members regarding the provision of the gift from the entity to the patient of via their respective accounts (see Loncar paragraph 29; The patient is automatically enrolled when the computing device obtains 110 the patient information.  In these embodiments, the computing device may optionally send a notification to the patient that he/she has been enrolled.).
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

As per claims 26, Rosenfeld et al. and Loncar teach the computer implemented method of claim 16, wherein the providing comprises sending the notification to a member of the members at a time determined to be appropriate for the notification based on the defined type of the patient healthcare information and a context of the member (see Loncar paragraphs 35, The notification is not limited by this disclosure and may be, for example, a text message, an email message, a telephone call, a facsimile transmission; 45, communication settings).
The obviousness of combining the teachings of Rosenfeld et al. and Loncar are discussed in the rejection of claim 1, and incorporated herein.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld et al. and Loncar as applied to claims 1-4, 7, 11-12, 15-17 and 19-20 and 22-26 above, and further in view of Pub. No.: US 20150134343 A1 to Kluger et al..

As per Claim 27, Rosenfeld et al. and Loncar fail to teach the system of claim 1, wherein the network based platform comprises a mobile device application.
Kluger et al.  teaches the GUI pop-up box: The pop-up box is a window that appears at the proper date and hour with the reminder message. An "Acknowledge Reminder" button, in one embodiment, is presented in this pop-up box for the patient-subscriber to confirm receipt of the reminder by clicking on the reminder button. For wireless applications of the program, reminders such as a Medication Reminder can include an audible beep as well as a visual "pop up (see Kluger et al. paragraphs 7,41 and 81)."  
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Kluger et al. with the systems/methods as taught by reference Rosenfeld et al. and Loncar with the motivation of promoting the daily use of the system by patient-users and other healthcare providers as well as promote connectivity between patients and their healthcare provider network with a goal of improving the coordination of care, raising the quality of care, bettering clinical outcomes for patients and, ultimately reducing healthcare costs (see Kluger et al. paragraph 149).

As per Claim 28, Rosenfeld et al. and Loncar fail to teach the system of claim 1, wherein the network based platform comprises a web application.
Kluger et al.  teaches the GUI pop-up box: The pop-up box is a window that appears at the proper date and hour with the reminder message. An "Acknowledge Reminder" button, in one embodiment, is presented in this pop-up box for the patient-subscriber to confirm receipt of the reminder by clicking on the reminder button. For wireless applications of the program, reminders such as a Medication Reminder can include an audible beep as well as a visual "pop up (see Kluger et al. paragraphs 7,41 and 81)."  
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Kluger et al. with the systems/methods as taught by reference Rosenfeld et al. and Loncar with the motivation of promoting the daily use of the system by patient-users and other healthcare providers as well as promote connectivity between patients and their healthcare provider network with a goal of improving the coordination of care, raising the quality of care, bettering clinical outcomes for patients and, ultimately reducing healthcare costs (see Kluger et al. paragraph 149).
Response to Arguments
Applicant’s arguments filed November 29, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Claims 1-4, 7-9, 11-12, 15-17, and 19-28 stand rejected under 35 U.S.C. § 101 for allegedly directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Withdrawal of this rejection is respectfully requested based on amendments.
(2) Ratan and Loncar, either alone or in combination, fail to disclose or suggest at least “an appointment management service that comprises: retrieving appointment information for the patient from one or more appointment scheduling systems regarding healthcare appointments scheduled for the patient; providing an appointment claiming mechanism via which the one or more entities can register to attend the healthcare appointments via their respective accounts; and notifying the members via their respective accounts regarding the healthcare appointments that are claimed and unclaimed” as recited in claim 1 and similarly recited in claims 15 and 19. The Office Action contends Ratan discloses the claimed 

Applicant's arguments, filed on November 29, 2021 with respect to arguments 1 and 2 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1-4, 7, 11-12, 15-17, 19-20 and 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20130268357 A1 to Heath; The invention provides one or more of a method, apparatus, computer readable medium, computer system, wireless or wired network, or system that provides one or more of user controlled online and/or mobile privacy, security and/or encryption technologies allowing users to: optionally access data, encrypt and/or decrypt data, sync data, secure data storage and/or process data across different networks and/or communications accessed through multiple devices, browsers, operating systems, networks, servers, storage, software, applications or services, integrated with user controlled security settings; optionally to prevent the unauthorized collecting, tracking and/or analysis of a user's personal data, communications data, identification data, location data and/or other information by a third party using cloud computing analytics for internet or mobile access or system; optionally using encryption technologies and/or filters to provide that personal data, communications data, identification data, location data and/or other information and/or data remains secure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626